IN THE SUPREME COURT OF THE STATE OF KANSAS

                                  Bar Docket No. 14646

                            In the Matter of BART A. CHAVEZ,
                                       Respondent.

                               ORDER OF DISBARMENT


       In a letter signed on December 15, 2014, addressed to the Clerk of the Appellate
Courts, respondent Bart A. Chavez, an attorney admitted to the practice of law in the
State of Kansas, voluntarily surrendered his license to practice law in Kansas, pursuant to
Supreme Court Rule 217 (2014 Kan. Ct. R. Annot. 403).


       At the time the respondent surrendered his license, complaints had been docketed
by the Disciplinary Administrator's office in accordance with Supreme Court Rule 217.
The complaints alleged that the respondent violated Kansas Rules of Professional
Conduct 8.1(b) (2014 Kan. Ct. R. Annot. 670) (bar admission and disciplinary matters),
8.3(a) (2014 Kan. Ct. R. Annot. 678) (reporting professional misconduct), 8.4(a), (d), and
(g) (2014 Kan. Ct. R. Annot. 680) (misconduct), Supreme Court Rule 207(a) (2014 Kan.
Ct. R. Annot. 342) (cooperating with Disciplinary Administrator), and Supreme Court
Rule 208(c) (2014 Kan. Ct. R. Annot. 356) (registration of attorneys).


       This court, having examined the files of the office of the Disciplinary
Administrator, finds that the surrender of the respondent's license should be accepted and
that the respondent should be disbarred.


       IT IS THEREFORE ORDERED that Bart A. Chavez be and he is hereby disbarred
from the practice of law in Kansas, and his license and privilege to practice law are
hereby revoked.



                                             1
       IT IS FURTHER ORDERED that the Clerk of the Appellate Courts strike the
name of Bart A. Chavez from the roll of attorneys licensed to practice law in Kansas.


       IT IS FURTHER ORDERED that this order shall be published in the Kansas
Reports, that the costs herein shall be assessed to the respondent, and that the respondent
forthwith shall comply with Supreme Court Rule 218 (2014 Kan. Ct. R. Annot. 414).


       Dated this 16th day of December, 2014.




                                             2